Citation Nr: 1039043	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent 
disabling for thoracic and spine strains (a back disability).  

2.  Entitlement to an initial evaluation greater than 10 percent 
disabling for tinnitus.

3.  Entitlement to an initial evaluation greater than 10 percent 
disabling for bilateral pes planus with plantar fasciitis.  

4.  Entitlement to an initial evaluation greater than 10 percent 
disabling for residuals, left knee surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  

In order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

In his September 2008 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  Of record is a letter 
informing the Veteran of a hearing scheduled for August 2010.  A 
notation in the Veterans Appeals Contact and Locator System 
(VACOLS) indicates that the Veteran failed to report for that 
hearing.  He did not request postponement or rescheduling.  
Therefore, the case will be processed as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.701(d) (2010).  

The appeal is REMANDED to the RO in Winston-Salem, North Carolina 
(not to the AMC) .  VA will notify the Veteran if further 
action is required.


REMAND

VA has a duty to make reasonable efforts to obtain any relevant 
records identified by the Veteran.  38 U.S.C.A. § 5103A(b),(c).  
Of record is an April 2008 report of a spine examination for 
rating purposes.  The examiner noted that the Veteran is followed 
in VA primary care and that he was last seen in November 2007.  
There are no VA treatment records associated with the claims 
file.  This note, in the context of a spine examination, tends to 
show that, at minimum, the Veteran's VA treatment records may be 
relevant to his claim regarding his spine disability.  Given that 
there is no indication in the record that the records are not 
relevant to his other claims on appeal, the Board finds it in 
keeping with the pro-claimant nature of the VA system to remand 
all of the issues on appeal so that the RO can obtain VA 
treatment records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010).  

Also of note is that the Veteran's representative reported in a 
January 2010 statement that the Veteran receives continuous 
chiropractic treatment for his back.  There are no records of 
such treatment associated with the claims file.  

On remand, the RO should contact the Veteran and request that he 
submit any records of treatment of any condition on appeal, 
including chiropractic treatment records, or provide VA with the 
necessary authorizations to assist him in obtaining the records.  

In August 2009, the Veteran underwent a VA examination of his 
left knee.  The examiner indicated that pain prevented the 
Veteran from engaging in repetitive motion testing of his left 
knee.  The examiner also stated "[e]xamination of the left knee 
reveals locking pain and crepitus."  These findings are not 
sufficiently explained or quantified for rating purposes.  It is 
unclear as to the extent to which the Veteran has loss of 
function of his left knee due to pain and what the examiner means 
by "locking."  On remand, VA should afford the Veteran another 
examination of his left knee and the examiner should fully 
explain his or her findings.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
either submit all records of non-VA treatment 
of his left knee, lumbar/thoracic spine 
(including any chiropractic treatment), feet, 
and tinnitus or complete the necessary 
authorizations for VA to assist him in 
obtaining any such records.  Associate with 
the claims file all records submitted or 
obtained.  

2.  Obtain all relevant records of VA 
treatment and associate the records with the 
claims file.  

3.  After completing the above development 
and allowing an appropriate time for the 
Veteran's response, schedule the Veteran for 
a VA examination of his left knee.  The 
examiner is asked to fully explain all 
findings, in particular the effect of 
pain on the function of the Veteran's 
left knee; i.e., if the Veteran is 
capable of any useful motion after 
initial motion testing, and if so, how 
much useful motion as measured in 
degrees of flexion extension.  
Similarly, if the examiner determines 
that the Veteran has "locking" of the 
left knee, the examiner is asked to 
explain that term and how it relates to 
the range of motion and/or stability of 
the Veteran's left knee.  



4.  Then, readjudicate the issues on appeal.  
If any benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


